Citation Nr: 1702589	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-34 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to September 1946, from September 1950 to December 1954, and from October 1961 to June 1962.  The Veteran died in July 2013; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to RO in Atlanta, Georgia.

The appellant initially requested to be afforded a Board hearing on her December 2013 VA Form 9, scheduled for November 2016.  Because the appellant failed to appear for her scheduled hearing and there has been no request for postponement or rescheduling of the hearing, her request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant contends that the Veteran's service-connected post-operative residuals of a tumor of the bladder were either the primary or contributory cause of the Veteran's death.

At the time of his death, the Veteran was service connected for varicose veins, rated as 30 percent disabling; removal of the prostate gland, rated as 20 percent disabling; and hypertrophic gastritis, post-operative residuals of a tumor of the bladder, gastritis, and taenia saginata, each rated as noncompensable (zero percent). 

The record includes an October 2013 private medical opinion from Dr. N.M.W. who opined that the Veteran had a long history of bladder cancer and that bladder cancer can, and will, invade other organs and systems.  She opined that the Veteran's bladder cancer was a significant factor in his death.  She also indicated that she cared for the Veteran while he was a resident of a retirement community.  However, there are no private treatment records from the physician associated with the electronic claims file.  On remand, these records should be obtained.

In December 2013, a VA staff physician opined that it was less likely than not that the Veteran's death from gastrointestinal malignancy was caused by his history of bladder tumor removal from service.  If additional private treatment records are obtained, an addendum medical opinion should be obtained as it pertains to the cause of the Veteran's death.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she either submit, or provide VA sufficient information and authorization to obtain, any private treatment records from Dr. N.M.W. and/or Lanier Village Estates in Gainesville, Georgia.

In order to expedite this case, the appellant's representative (and/or the appellant), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

2.  If (and only if) additional, pertinent private treatment records are obtained, an addendum medical opinion should be obtained (from the December 2013 examiner, if possible).  The examiner is requested to review the claims folder, to include this remand, and provide the following:
 
The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected post-operative residuals of a tumor of the bladder caused the Veteran's death, or whether it contributed substantially or materially to cause the Veteran's death.   
The report should include the complete rationale for all opinion(s) expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

